 

EXHIBT 10-j

VII. 2005 DIRECTORS’ DEFERRED COMPENSATION

The provisions of the Plan and these Rules apply to Directors’ Compensation
deferred after December 31, 2004.  Directors’ Compensation deferred before
January 1, 2005, remains subject to the provisions of the Plan and the Rules as
in effect on October 3, 2004.

1.

Definitions.  The following definitions apply to Directors’ deferred
compensation:

 

(a)

“Directors’ Compensation” means all or a portion of the fees (including
quarterly retainer fees, meeting fees, stock awards and such special or other
fees as may be authorized by the Board of Directors, but excluding Director
Options) paid to the Directors by reason of their serving on the Board and, if
applicable, on Committees of the Board.

2.

Directors’ Compensation.  Each Director will have the option to defer his or her
Directors’ Compensation and have it either (i) credited to an account maintained
for him or her by Nordson as cash or (ii) allocated to an account maintained for
him or her by Nordson as Stock Equivalent Units. Restricted Stock Awards may be
deferred in the form of Restricted Stock Units only.

3.

Elections to Defer Directors’ Compensation.

 

(a)

Time of Election.  Any person who is appointed to fill a vacancy on the Board,
or is newly elected as a Director, may elect within thirty days after the
commencement of his or her term as a Director to defer the receipt of all or a
specified portion of his or her Directors’ Compensation earned for services
performed for the balance of the year in which the election is made and for
succeeding years. Deferral of Restricted Stock Awards must be made prior to or
on the grant date of such awards, except in the first instance of a Restricted
Stock award, in which case the Director will have thirty (30) days from the date
of grant to elect a deferral.

 

(b)

Duration of an Election.  An election to defer Directors’ Compensation will be
irrevocable and will continue from year to year until a Director terminates the
election by written request or until the end of the year preceding the initial
distribution to the Director under the schedule set forth in Section 5(a),
whichever first occurs, but, in the event of a termination, the amount
theretofore deferred will not be paid to the Director until the dates specified
in the schedule set forth in Section 5(a).  Any termination of an election by
written request shall be effective as of the first day of the year following the
year in which the written request is made. Elections to defer Restricted Stock
must be made on an annual basis and are irrevocable.

 

--------------------------------------------------------------------------------

 

 

(c)

Election to Defer Less than All Directors’ Compensation.  In the event that any
Director elects to defer less than all of the Directors’ Compensation payable to
him or her for any period, Nordson will first pay the non‑deferred portion of
the Directors’ Compensation to the Director in cash and will only commence to
defer his or her Directors’ Compensation, whether as cash or as Stock Equivalent
Units, at such time as the entire non‑deferred portion has been paid to the
Director in cash.

4.

Election of Cash, Stock Equivalent Units, or Restricted Stock Units.

 

(a)

Designation as Cash or Stock Equivalent Units.  At the time that each Director
makes an election to defer the receipt of all or a specified portion of his or
her Directors’ Compensation paid in the form of cash, the Director will
designate whether the amount of the cash compensation he or she elects to defer
will be credited to his or her account as cash or allocated as Stock Equivalent
Units.  With respect to Restricted Stock grants, any deferral will be in the
form of Restricted Stock Units.  

 

(b)

Change of Designation from Cash to Stock Equivalent Units.  Each Director who
previously designated cash may at any time elect to have his or her designation
changed from cash to Stock Equivalent Units (but not from Stock Equivalent Units
to cash) and all or a portion of the cash credited to his or her account
converted to Stock Equivalent Units; provided that no such election may be made
relating to all or a portion of the cash credited to his or her account within
six months of (i) an election to receive an early distribution under Section
5(b) hereof (if such distribution is funded by the conversion of Stock
Equivalent Units), (ii) an election to make an intra-plan transfer under
Nordson’s Employees’ Savings Trust Plan (“NEST”) of funds held in a Nordson
Common Share Fund account into any other Fund under the NEST, or (iii) an
election to receive a cash distribution from the NEST, including a loan or
hardship withdrawal, which is funded in whole or in part by the liquidation of
Common Shares in the participant’s Nordson Common Share Fund account.  Upon
making such an election, all or the designated portion of the cash credited to a
Director’s account will be converted into Stock Equivalent Units based on the
Fair Market Value of the Common Shares at the date of conversion. “Fair Market
Value” for purposes of this Section 4(b) means the average of the high and low
price quoted for Common Shares as reported in the NASDAQ Global Select Market on
the date of conversion.

 

(c)

Cash Credits.  Nordson will maintain an account for each Director who elects to
defer Directors’ Compensation paid in cash as cash and will credit his or her
account (i) on the last day of each month with the amount of cash compensation
he or she elects to defer which otherwise would have been paid to him or her
during the month and (ii) on the last day of each quarter with interest on the
balance in this account at a rate equal to the rate of interest of Ten Year
Treasury Securities as reported in the Federal Reserve Bank Constant Maturity
Series H‑15 Report for the last business day of the quarter, paid on the average
daily balance in the account during the quarter.  A Director whose account is
credited with cash shall receive all distributions in cash.

 

--------------------------------------------------------------------------------

 

 

(d)

Stock Equivalent Units.  Nordson will maintain an account for each Director who
elects to defer Directors’ Compensation (other than Restricted Stock) as Stock
Equivalent Units.  After a Director makes such an election, Nordson will credit
his or her account (i) on the day of each meeting attended by a Director with a
number of Stock Equivalent Units equal to the quotient of the amount of meeting
fees he or she elects to defer which otherwise would have been paid to him or
her divided by the Fair Market Value of the Common Shares on that day (ii) on
the last day of each fiscal quarter with a number of Stock Equivalent Units
equal to the quotient of the amount of a Director’s retainer he or she elects to
defer which otherwise would have been paid to him or her divided by the Fair
Market Value of the Common Shares on that day; and (iii)on dividend payment
dates with an additional number of Stock Equivalent Units equal to the product
of the number of Stock Equivalent Units credited to this account immediately
prior to the dividend payment date multiplied by a fraction, the numerator of
which is the amount of the dividend per Common Share and the denominator of
which is the Fair Market Value of the Common Shares on the dividend payment
date. A Director whose account is credited with Stock Equivalent Units shall
receive all distributions in Common Shares.  “Fair Market Value” for purposes of
this Section 4(d) means the average of the high and low price quoted for Common
Shares as reported in the NASDAQ Global Select Market on the day the Directors
account is credited.

 

(e)

Restricted Stock Units.  Nordson will maintain an account for each Director who
elects to defer the receipt of Restricted Stock as Restricted Stock
Units.  After a Director makes such an election, Nordson will credit his or her
account with a number of Restricted Stock Units equal to the Fair Market Value
of the Common Shares on the date of grant.  On dividend payment dates, Nordson
will credit his or her account with an additional number of Restricted Stock
Units equal to the product of the number of Restricted Stock Units credited to
this account immediately prior to the dividend payment date multiplied by a
fraction, the numerator of which is the amount of the dividend per Common Share
and the denominator of which is the Fair Market Value of the Common Shares on
the dividend payment date. “Fair Market Value” for purposes of this Section 4(e)
means the average of the high and low price quoted for Common Shares as reported
in the NASDAQ Global Select Market on the day the Directors account is credited.
Upon the lapse of restrictions accompanying a grant, Nordson will credit the
Director’s account with a number of Stock Equivalent Units equal to the number
of Restricted Stock Units in the Director’s account, including the additional
Restricted Stock Units representing dividends paid during the restriction
period.

 

(e)

Subject to Claims of General Creditors.  All Directors’ Compensation deferred
and amounts credited to accounts as cash, Stock Equivalent Units or Restricted
Stock Units under the terms of this Section 4 will remain part of the assets of
Nordson and will be subject to the claims of its general creditors.

 

--------------------------------------------------------------------------------

 

5.

Distribution.

 

(a)

Normal Distribution.  The account maintained for each Director who elects to
defer Directors’ Compensation will be distributed in 16 quarterly installments
(the amount of each to equal the balance in his or her account at the particular
time divided by the number of remaining installments) beginning with the first
day of the month immediately succeeding the month in which that Director ceases
to be a Director.  The undistributed balance of any account will bear interest
at the rate specified in Section 4(c)(ii), or be credited with additional Stock
Equivalent Units upon the payment of dividends as provided in Section 4(d),
until the account has been completely distributed.

 

(b)

Early Distribution in Event of Financial Emergency.  Notwithstanding the
provisions of Section 5(a), a Director may, with the consent of the Committee,
withdraw all or a portion of his or her accounts in the event of a financial
emergency that is beyond the Director’s control, would cause the Director great
hardship if early withdrawal were not permitted, and qualifies as an
“unforeseeable emergency” within the meaning of Code Section 409A(a)(2)(B)(ii);
provided that, no election to receive such an early withdrawal will be permitted
if it would be funded, in whole or in part, by the conversion of Stock
Equivalent Units into cash and such election occurs within six months of an
election to have all or any portion of the Director’s cash account converted
into Stock Equivalent Units or an election to make an intra-plan transfer under
the NEST of funds from any Fund into the participant’s Nordson Common Share Fund
account.  Any such early withdrawal shall be in the form of a cash distribution,
with any Stock Equivalent Units converted into cash on the basis set forth in
Section 5(b), and will be limited to the amount necessary to meet the emergency.

6.

Death of a Director.  A Director may elect whether, in the event of his or her
death prior to the expiration of the period during which his or her account
balance is distributable, the account balance will be distributed to his or her
estate (or designated beneficiary) in a single distribution or in the
installments contemplated by Section 5(a).  Such election will be made at the
time of the election contemplated by Section 3; if no such election is made, the
account balance will be distributed in a single distribution.

7.

Non‑Competition.  In the event a Director ceases to be a Director and becomes a
proprietor, officer, partner, or employee of, or otherwise becomes affiliated
with, any business that is in competition with the Company, his or her account
balance will be distributed immediately to him or her in a single cash
distribution.  Any Stock Equivalent Units allocated to the Director’s account
will be converted into an amount of cash equal to the product of the number of
Stock Equivalent Units allocated to his or her account multiplied by the Fair
Market Value of the Common Shares on the date of the distribution. “Fair Market
Value” for purposes of this Section 7 means the average of the high and low
price quoted for Common Shares as reported in the NASDAQ Global Select Market on
the date of distribution.

 